Opinion filed September 17, 2015




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00141-CR
                                    ___________

                  IVAN LEVARIO ORTEGA, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                    On Appeal from the 244th District Court
                             Ector County, Texas
                       Trial Court Cause No. C-38,803

                     MEMORANDUM OPINION
      Ivan Levario Ortega, Appellant, has filed a motion to dismiss his appeal. In
the motion, Appellant states that he does not want to continue with this direct appeal,
and he requests that his appeal be dismissed. The motion is signed by both Appellant
and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


September 17, 2015                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.